Title: Enclosure: Invoice to Robert Cary & Company, 10 July 1773
From: Washington, George
To: Robert Cary & Company



10th July 1773

Invoice of Goods to be Shipped by Robt Cary Esqr. & Co. for the use of George Washington—Potomk River Virga viz.
8 pieces of best Rolls 
9 ps. of best Oznabrigs 
1 ps. of good Doulas 
2 ps. of Irish Linnen @ 1/3 
1 ps. of Do Do 2/ 
2 ps. of Do Do 4/ 
1 ps. of Do Do 5/ 
1 ps. of Cambrick 6/ 
3 yards plain Gauze 
2 yds figurd Do Cheap sort 
1 ps. of very pretty dark ground Callico @ 3/
A Black Silk Sacque & Coat propr for Second Mourning 
1 Suit of fashe Linnen to wear with it (containg 2 Caps) 
A White Silk Bonnett 
6 Bunches of Cap Wire 
6 Skeleton Do 
A Womans long Cloak (red) with a Hood to suit a Tall Woman 
20 lb. of Shoe thread 
25 lb. of Brown Ditto 
5 lb. of Colourd Do 
2 lb. Whited brown Do 
4 Oz. 8d. Do 
4 Oz. 12d. Do 
4 Oz. 2/ Do 
2 Oz. 3/ Do 
2 Oz. 4/ Do 
4 M large Pinns 
4 M Midling Do 
2 M Minikan Do
8 pr Women’s white kid Mitts—to fit a small hand & pretty large Arm 
4 pr white kid Gloves—to suit Do 
2 pr Mitts—& 2 pr Gloves of washd Leathr 
2 pr Men’s best Doe Gloves for a large hand 
4 pr white French Kid Do for Do 
2 pr of brown thread 
4 thrd Do 
3 ps. red tying up Tape 
1 handsome Fan propr for Second Mourning
6 pr black Callimanca Pumps of Gresham pr Measure sent last year, but not so high heeld 
1 pr of Black & 1 pr white Silk Do pr the same Measure 
2 pr Calli[manc]a Pumps @ 4/, 4 pr leathr Do—Small fives 
A pr of Womns Clogs with Toes—la: Foot 
3 pr of Strong—& 3 pr of Neat Shoes pr my Measure, wch Mr Didsbury has 
1 pr of Clogs to fit the above Shoes 
A pr of Boots—see Letter

3 ps. of best white Welch Cotton 
3 ps. of best brown Do Do 
6 ps. of Kendal Do 
2 ps. of Fustian—colour & finess of the Inclosd—but rather darker 
2 dble groce plain Plated Silver Butt. at abt 8 or 9/ 
6 double groce pln whe Mettal Butt⟨ons⟩ 
3 ps. of best Duffield Blanketting 
3 Dozn pr best pld Hose No. 3 
5 dozn pr Do Do Do 4 
5 dozn pr Do Do Do 5 
1 Mans best Beaver Hatt for a pretty large head
6 Papers Patent Cake Ink Powder 
A large Folio Paper Case with a lock 
½ Rheam best large Folio Papr Cut 
½ Rheam large course folio Do Do 
½ Rheam best 4to Post Do 
½ Rheam best Do Do Do Mournig 
3 Quire largest Elephant Do 
All the Numbers of the Covent Garden Magazine 
1 Box of the largest & best kind of red wafers 
6 Dozn very best Harry Cards 
6 Books of best leaf gold
20 lb. Sulpr of Brimstone 
5 lb. Glauber Salts 
1 Quart Camphd Spirit of Lavendr 
1 pint Spirit of Salvolatili 
2 Quarts Spirit of Turpentine 
2 Oz. White Vitriol 
2 lb. Conserve of Roses 
25 lb. Salt Petre 
10 lb. Pepper 
4 lb. White Ginger 
½ lb. Nutmegs 
¼ lb. Mace 
¼ Cinnamon 
¼ lb. Cloves 
2 lb. Fig Blew 250 Weight Single refind Sugar 
150 Wt Dble Do Do 
1 Jarr best Raison’s 
1 Do Do Currants 
30 lb. best Jordan Almonds 
1 Pottle Bottle Anchovies 
2 Do Do Capers 
2 Pottle Bottles of Walnuts 
4 Do Do French Olives 
3 Do Do Lucca Do 
6 Bottles best Durham Mustard 
1 Gallon best Sweet Oil 
5 Ditto Do Lamp Oil 
6 Barrls Lamp black 
6 best blacking Cakes for Shoes 
2 lb. of French Chalk 
2 best dble Gloster Cheeses abt 50 lbs. 
1 best Cheshire Do abt Do 
2 Groce best Porter—that sent last year very Indifferent 
10 groce best Corks
1 ⟨Lookers⟩ best Razor Strop 
6 Leather Halters 
6 Horse Collars 
2 Turkey, or other fashe saddle Cloths 
6 dble Girths 
1 dble Reind Bridle 
2 Snaffle Do 
3 Cirsingles 
6 pr Stirrup Leathers long & strong 
1 large & loud Hunting Horn—lapd & securd in the strongest manner
1 Gallon best Maravat Peas 
1 Gallon earliest kind of Do 
1 Oz. Winter Cabbage Seed 
1 Oz. Summr Do Do 
1 Oz. of Savoy Do 
1 Oz. Cauliflower Do 
1 Oz. Cauliflower Broccila 1 Oz. Early Cucumber
1 pr best Leather Breeches pr Measure of 
3 large Drum Lines 
60 fathom of Sash Line 
100 fathom of Deep Sea

Line 
1 Small Keg of Green Paint ground in Oil 
3 Kegs contg about 300 Wt of white Lead ground in Do 
2 Kegs contg abt 200 of Red Led grd in Do 
2 doz. Painters Brushes—propr size & finess for laying on the above Paint 
3 Tin Pots propr size for mixing the above Paint in
50 lb. largest Bristol Drop Shott 
50 lb. of the smallest Mould Shott 
25 lb. of Drop shott No. 2 
25 lb. of Do Do 3 
A Suit of Second Mourning pr Letter to Mr Gibson 
3 Cowpers Axes 
3 Ditto Adzes 
3 Ditto Howels 
4 best Steel plated Carpenters Handsaws 
2 Carpenters Iron Squares with Inchs &ca Markd thereon 
6 large Carpenters Adzes 
1 dozn Inch headg Chissels 
1½ doz. Inch & ¼ Do 
1 dozn 2 Inch Do all for Morticg 
1 dozn Scyths pr Letter—to whom you may direct it 
1 dozn large & best Garden Spades 
3 pair Flat Irons, for Ironing Clths 
100 Spaeing Needles—difft Sizes 
30 M 3d. Nails 
50 M 8d. Ditto 
25 M 10d. Ditto 
25 M 20d. Ditto 
1 dozn grind stones of a good grit & 2½ feet Diameter 
1 Eighty fathom Sein, 1 Ditto Do Do—pr Letter to Bradshaw 
1 Cask Common Pipes 
1 Small Box of the best kind of long ones 
150 lights of Window glass 8 by 10 Midling quality 
20 lbs. of Putty

Go: Washington

